Citation Nr: 0717155	
Decision Date: 06/08/07    Archive Date: 06/18/07

DOCKET NO.  05-05 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for feet problems as 
due to an undiagnosed illness.

2.  Entitlement to service connection for an undiagnosed 
illness manifested by constellation of symptoms including 
multiple arthralgias, myalgias, alleged muscle spasms, and 
bowel irregularities; suggestive of irritable bowel syndrome 
(also claimed as joint pains) as due to an undiagnosed 
illness.

3.  Entitlement to service connection for post traumatic 
stress disorder. 
.

REPRESENTATION

Appellant represented by:  Arizona Department of Veterans 
Services




ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to 
August 1991 and from July 1999 to August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Jurisdiction has since been transferred to the 
Philadelphia, Pennsylvania RO.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. Consistent with the 
instructions below VA will notify you of the further action 
required on your part.


REMAND

Initially, the Board notes that, on his January 2005 
substantive appeal (VA Form 9), the veteran checked a box 
indicating that he desired a hearing before a Member of the 
Board at the RO. (Travel Board hearing). 

In December 2006, the Phoenix RO sent the veteran a letter 
notifying him that a Travel Board hearing had been scheduled 
in January 2007.  The record indicates that the veteran 
failed to appear for this hearing. 

In February 2007, the RO received a change of address request 
with an attached letter to the RO.  The representative noted 
that, per a telephone conversation with a RO, the veteran 
stated that he had notified VA in late 2006 that he had moved 
and could not attend the hearing.  He again informed the RO 
by phone that he had moved.  The veteran then requested that 
he be scheduled for a Travel Board hearing before a Veterans 
Law Judge at the RO serving his new home.

While the documentation referenced by the veteran is not of 
record, the Board finds that the request for a travel board 
hearing should be honored in light of the totality of the 
circumstances.  Pursuant to 38 C.F.R. § 20.700 (2006), a 
hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person. See 
also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically 
to hearings before the Board). Hence, a remand of this matter 
to the RO is warranted.
 
Further, in a September 2006 rating decision entitlement to 
service connection for post traumatic stress disorder was 
denied.  In October 2006, the veteran filed a notice of 
disagreement.  To date a statement of the case has yet to be 
issued.  Hence, this issue is remanded to the RO in light of 
the decision in Manlincon v. West, 12 Vet. App. 238 (1999).
 
Finally, the appellant is hereby notified that the Arizona 
Department of Veterans Services does not serve veterans who 
live in the Philadelphia, Pennsylvania area.  Accordingly, if 
the appellant desires to be represented at any hearing held 
by the Board outside of Arizona he must select a new 
representative.  
 
Therefore, this case is REMANDED for the following action:

1. As to the issue of entitlement to 
service connection for post traumatic 
stress disorder, the RO should issue a 
statement of the case. If the veteran 
files a timely substantive appeal this 
issue be forwarded for review by the 
Board.

2.  The RO should schedule the veteran 
for a Travel Board hearing before a 
Veterans Law Judge, pursuant to his 
February 2007 request. The RO should 
notify the veteran of the date and time 
of the hearing, in accordance with 38 
C.F.R. § 20.704(b) (2006). After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The Board intimates no opinion as to the ultimate outcome of 
this case. The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims (Court). This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b)(6) 
(2006). 

